16-01078-tmd Doc#177 Filed 04/09/21 Entered 04/09/21 13:03:20 Main Document Pg 1 of
                                         6



                        IN THE UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

                                              §
  IN RE                                       §              Case No. 16-10300-tmd
                                              §
  WESTECH CAPITAL CORP.,                      §              Chapter 7
                                              §
  Debtor                                      §


  GREGORY S. MILLIGAN,                        §
  CHAPTER 7 TRUSTEE FOR                       §
  WESTECH CAPITAL CORPORATION                 §
  and on behalf of TEJAS SECURITIES           §
  GROUP, INC.,                                §
                                              §
           Plaintiff,                         §              Adversary No. 16-01078-tmd
                                              §
     v.                                       §
                                              §
  GARY SALAMONE, GREENBERG                    §
  TRAURIG, LLP, and ROBERT W.                 §
  HALDER,                                     §
                                              §
           Defendants.                        §


                           AGREED MOTION TO DISMISS
                DEFENDANTS GARY SALAMONE AND ROBERT W. HALDER
                               WITH PREJUDICE

           Plaintiff Gregory S. Milligan, Chapter 7 Trustee for Westech Capital Corporation

  (“Milligan”) files this Agreed Motion to Dismiss Defendants Gary Salamone and Robert W.

  Halder (“Defendants”) with Prejudice pursuant to Fed. R. Civ. P. 41(a)(2). This Motion does not

  seek dismissal of any claims or causes of action against Greenberg Traurig, LLP.




                                                  1
16-01078-tmd Doc#177 Filed 04/09/21 Entered 04/09/21 13:03:20 Main Document Pg 2 of
                                         6



         On December 4, 2020, the Court approved settlement of Plaintiff’s claims against Gary

  Salamone and Robert W. Halder [Dkt. #640]. The settlement has been consummated and

  funded.

         The Court finds further that Greenberg Traurig, LLP is not a party to the Settlement

  Agreement, that Greenberg Traurig, LLP has expressly reserved all rights, claims, arguments,

  remedies, and/or defenses available to Greenberg Traurig, LLP, in the case of Milligan v.

  Salamone, et al., No. 16-01078, as well as any appeals or related matters including Milligan v.

  Salamone, et al., No. 18-327 (the “Litigation”), and that Greenberg Traurig, LLP reserves the

  right to contest any claim, contention, or argument by the Westech Trustee, the Gorman Trustee,

  any of the former parties, witnesses and/or third parties related to the nature and scope of the

  underlying liability of Salamone and Halder in the Litigation.

         Plaintiff Milligan requests that this Court dismiss, with Prejudice, Defendants Gary

  Salamone and Robert W. Halder. Plaintiff Milligan further requests that his claims against

  Greenberg Traurig, LLP remain pending.

         Plaintiff Milligan and Defendants are each to bear their own costs and fees with respect

  to the claims being dismissed from this case.




                                                  2
16-01078-tmd Doc#177 Filed 04/09/21 Entered 04/09/21 13:03:20 Main Document Pg 3 of
                                         6



  Dated: April 9, 2021                       Respectfully submitted,


                                             /s/ D. Douglas Brothers
                                             D. Douglas Brothers
                                             B. Russell Horton
                                             GEORGE BROTHERS KINCAID &
                                             HORTON L.L.P.
                                             1100 Norwood Tower
                                             114 West 7th Street
                                             Austin, TX 78701
                                             dbrothers@gbkh.com
                                             rhorton@gbkh.com
                                             (512) 495-1400
                                             (512) 499-0094 (facsimile)
                                             Attorneys for Plaintiff


                                             /s/ Bruce E. Jameson
                                             Bruce E. Jameson (#2931)
                                             Corinne Elise Amato (#4982)
                                             PRICKETT, JONES & ELLIOTT, P.A.
                                             1310 N. King Street
                                             Wilmington, Delaware 19801
                                             bejameson@prickett.com
                                             ceamato@prickett.com
                                             (302) 888-6500
                                             (302) 477-7066 (facsimile)
                                             Attorneys for Plaintiff



  AGREED AS TO FORM:



  /s/ James H. S. Levine
  James H.S. Levine
  Attorneys for Gary Salamone



  /s/ Christopher Patton
  John T. Cox III
  Jared D. Eisenberg
  Christopher Patton
  Attorneys for Greenberg Traurig, LLP




                                         3
16-01078-tmd Doc#177 Filed 04/09/21 Entered 04/09/21 13:03:20 Main Document Pg 4 of
                                         6




  /s/ Jill R. Carvalho
  Jill R. Carvalho
  Attorneys for Robert W. Halder




                                         4
16-01078-tmd Doc#177 Filed 04/09/21 Entered 04/09/21 13:03:20 Main Document Pg 5 of
                                         6


                                CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing document was served via the
    Court’s CM/ECF automatic electronic notice system and/or by electronic mail upon the
    following, on this the 9th day of April, 2021:

        James H.S. Levine
        Troutman Pepper Hamilton Sanders LLP
        Hercules Plaza, Suite 5100
        1313 N. Market Street
        Wilmington, Delaware 19899-1709
        James.levine@troutman.com

        E. Paul Keiffer
        Rochelle McCullough, LLP
        325 North Saint Paul Street, Suite 4500
        Dallas, Texas 75201
        pkeiffer@romclaw.com
        Attorneys for Gary Salamone

        John T. Cox III
        Lynn Pinker Cox & Hurst, LLP
        2100 Ross Avenue, Suite 2700
        Dallas, Texas 75201
        TCox@lynnllp.com
        Attorneys for Greenberg Traurig, LLP

        Paul R. Bessette
        Michael J. Biles
        Jill R. Carvalho
        King & Spalding LLP
        500 W. 2nd Street, Suite 1800
        Austin, Texas 78701
        pbessette@kslaw.com
        mbiles@kslaw.com
        jcarvalho@kslaw.com
        Attorneys for Robert W. Halder

        Jared D. Eisenberg
        Christopher Patton
        Lynn Pinker Hurst & Schwegmann, LLP
        2100 Ross Avenue, Suite 2700
        Dallas, Texas 75201
        jeisenberg@lynnllp.com
        cpatton@lynnllp.com
        Attorneys for Greenberg Traurig, LLP




                                                  5
16-01078-tmd Doc#177 Filed 04/09/21 Entered 04/09/21 13:03:20 Main Document Pg 6 of
                                         6



                                            /s/ D. Douglas Brothers
                                      D. Douglas Brothers




                                         6
